Exhibit 10.5(d)

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, OR ASSIGNED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT, OR IRIS INTERNATIONAL, INC. (THE “COMPANY”) SHALL HAVE
RECEIVED AN OPINION FROM COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.

 

IRIS INTERNATIONAL, INC.

 

REDEEMABLE WARRANT TO PURCHASE 122,475 SHARES OF COMMON STOCK

 

Warrant No.: 0-10

 

Date of Issuance: April 22, 2004

 

Iris International, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Oppenheimer & Co. Inc., the registered holder
hereof or its permitted assigns, is entitled, subject to the terms and
conditions of this Warrant and of that certain Securities Purchase Agreement,
dated April 19, 2004 by and between the Company and the other parties thereto
(as such agreement may be amended, supplemented and modified from time to time,
the “Purchase Agreement”), to purchase from the Company, upon surrender of this
Warrant (as defined below) at its principal office in the United States located
at 9172 Eton Avenue, Chatsworth, California 91311 (or such other location as the
Company may advise the holder hereof in writing), at any time or times on or
after October 22, 2004, but not after 5:00 p.m., Eastern Standard Time, on the
Expiration Date (as defined below), 122,475 fully paid nonassessable shares of
Common Stock (as defined below) of the Company at the Exercise Price per share
provided in Section 1 of this Warrant, such Exercise Price and such number of
shares of Common Stock to be delivered upon exercise of the Warrant being
subject to adjustment as provided in Section 9 of this Warrant. This Warrant is
redeemable by the Company in accordance with the terms and conditions set forth
in Section 4 of this Warrant.

 

Section 1. Definitions. The following terms as used in this Warrant shall have
the following meanings:

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York, New York are required by law to remain
closed.

 

“Cashless Exercise” has the meaning specified in Section 2(e) hereof.

 

“Common Stock” means (i) the common stock, par value $0.01 per share, of the
Company, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

 

1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

 

“Exercise Delivery Documents” shall have the meaning specified in Section 2(a)
hereof.

 

“Exercise Price” shall be equal to $7.80, subject to further adjustment as
hereinafter provided.

 

“Expiration Date” means April 22, 2009 or, if such date does not fall on a
Business Day, then the next Business Day.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or
association and a government or any department or agency thereof.

 

“Principal Market” means the Nasdaq National Market (“Nasdaq”) or if the Common
Stock is not traded on the Nasdaq, the then principal securities exchange or
trading market for the Common Stock.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” shall mean (x) a day on which the Principal Market is open for
business or (y) if the applicable security is not so listed on a Principal
Market or admitted for trading or quotation, a Business Day.

 

“Trading Price” of a security on any date of determination means:

 

(1) the closing sales price as reported by the Nasdaq National Market on such
date;

 

(2) if such security is not so reported, the closing sale price (or, if no
closing sale price is reported, the last reported sale price) of such security
(regular way) on the New York Stock Exchange on such date;

 

(3) if such security is not listed for trading on the New York Stock Exchange on
any such date, the closing sale price as reported in the composite transactions
for the principal U.S. securities exchange on which such security is so listed;

 

(4) if such security is not listed on a U.S. national or regional securities
exchange, the last price quoted by Interactive Data Corporation for such
security on such date or, if Interactive Data Corporation is not quoting such
price, a similar quotation service selected by the Company;

 

(5) if such security is not so quoted, the average of the mid-point of the last
bid and ask prices for such security on such date from at least two dealers
recognized as market-makers for such security selected by the Company for this
purpose; or

 

2



--------------------------------------------------------------------------------

(6) if such security is not so quoted, the average of that last bid and ask
prices for such security on such date from a dealer engaged in the trading of
convertible securities selected by the Company for this purpose.

 

“Transfer Agent” has the meaning specified in Section 2(a) hereof.

 

“Warrant” means this Warrant and all warrants issued in exchange, transfer or
replacement thereof.

 

“Warrant Date” has the meaning specified in Section 3 hereof.

 

“Warrant Shares” means all shares of Common Stock issuable upon exercise of this
Warrant.

 

The definition of certain other terms are specified in Section 9 hereof.

 

Section 2. Exercise of Warrant.

 

(a) Subject to the terms and conditions hereof, including, without limitation,
Section 2(c), this Warrant may be exercised by the holder hereof then registered
as such on the books of the Company, in whole or in part, at any time on any
Business Day on or after October 22, 2004 and prior to 5:00 p.m., Eastern
Standard Time, on the Expiration Date by: (i) delivery of a written notice, in
the form of the subscription notice attached as Exhibit A hereto or a reasonable
facsimile thereof (the “Exercise Notice”), to the Company and the Company’s
designated transfer agent (the “Transfer Agent”), of such holder’s election to
exercise all or a portion of this Warrant on a Cashless Exercise basis in
accordance with Section 2(d) hereof, which notice shall specify the number of
Warrant Shares to be received upon such Cashless Exercise; and (ii) the
surrender of this Warrant to the Company (the items to be delivered pursuant to
clauses (i) and (ii) above collectively are referred to herein as the “Exercise
Delivery Documents”); provided, however, that if such Warrant Shares are to be
issued in any name other than that of the registered holder of this Warrant,
such issuance shall be deemed a transfer and the provisions of Section 8 of this
Warrant shall be applicable. In the event of any exercise of the rights
represented by this Warrant in compliance with this Section 2(a), the Company
shall, within 3 Business Days after receipt of the Exercise Delivery Documents,
issue and deliver to the address specified in the Exercise Notice, a certificate
or certificates in such denominations as may be requested by the holder in the
Exercise Notice, registered in the name of the holder or its designee, for the
number of shares of Common Stock to which the holder shall be entitled upon such
exercise. Upon delivery of the Exercise Delivery Documents, the holder of this
Warrant shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the certificates evidencing
such Warrant Shares.

 

(b) Unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, within 3 Business Days after
receipt of the Exercise Delivery Documents, and at its own expense, issue a new
Warrant identical in all respects to this Warrant exercised except it shall
represent rights to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Warrant to the contrary, the
Company shall not be required to issue fractions of shares of Common Stock upon
exercise of this Warrant or to distribute certificates evidencing such
fractional shares. If more than one Warrant shall be presented for exercise in
full at the same time by the same holder, the number of full shares of Common
Stock shall be issuable upon the exercise thereof shall be computed on the basis
of the aggregate number of shares of Common Stock purchasable on exercise of all
Warrants so presented. In lieu of any fractional shares, there shall be paid to
the holder an amount of cash equal to the same fraction of the Current Market
Value of a share of Common Stock. For purposes of Sections 2(c) and (d), the
Current Market Value of a share of Common Stock shall be the Trading Price of a
share of Common Stock for the Trading Day immediately prior to the date of such
exercise.

 

(d) The holder upon exercise of the Warrant will receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

X =  

   Y x (A - B)      A

 

For purposes of the foregoing formula:

 

X =

   the Net Number of shares of Common Stock to be issued to the holder.

Y =

   the number of shares of Common Stock subject to this Warrant for which the
Warrant is being exercised.

A =

   the Current Market Value of one share of Common Stock on the date this
Warrant is being exercised.

B =

   the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise, as adjusted.

 

Section 3. Date; Duration. The issue date of this Warrant is April 22, 2004 (the
“Warrant Date”). This Warrant, in all events, shall be wholly void and of no
effect at 5:00 pm Eastern Standard Time on the Expiration Date.

 

Section 4. Taxes.

 

(a) The Company shall pay any and all documentary, stamp, transfer and other
similar taxes that may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Warrant, for income tax
purposes, the holder or any assignee or transferee shall agree that the Company
and the Transfer Agent shall be permitted to withhold from any amounts payable
to such assignee or transferee any taxes required by law to be withheld from
such amounts. Unless exempt from the obligation to do so, each assignee or
transferee shall execute and deliver to the Company or the Transfer Agent, as
applicable, a properly completed Form W-8 or W-9, indicating that such assignee
or transferee is not subject to back-up withholding for United States federal
income tax purposes. Each assignee or transferee that does not deliver such a
form pursuant to the preceding sentence shall have the burden of proving to the
Company’s reasonable satisfaction that it is exempt from such requirement.

 

(c) The issuance of certificates for shares of Common Stock upon the exercise of
this Warrant shall be made without charge to the holder of this Warrant for any
issue tax in respect thereof; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any certificate in a name other than that of the
holder hereof, and the Company shall not be required to issue or deliver such
certificates or other securities unless and until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

 

Section 5. Warrant Holder Not Deemed a Stockholder. Except as otherwise
specifically provided herein, prior to the exercise of the Warrants represented
hereby, the holder of this Warrant shall not be entitled, as such, to any rights
of a stockholder of the Company, including, without limitation, the right to
vote or to consent to any action of the stockholders of the Company, to receive
dividends or other distributions, to exercise any preemptive right or to receive
any notice of meetings of stockholders of the Company, and shall not be entitled
to receive any notice of any proceedings of the Company. In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on such
holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.

 

Section 6. Compliance with Securities Laws.

 

(a) The holder of this Warrant, by the acceptance hereof, represents and
warrants that it is acquiring this Warrant and the Warrant Shares issuable upon
exercise of this Warrant for its own account for investment only and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, the holder
does not agree to hold this Warrant or any of the Warrant Shares for any minimum
or other specific term and reserves the right to dispose of this Warrant and the
Warrant Shares at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. The holder of this Warrant
further represents, by acceptance hereof, that, as of this date, such holder is
an “accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
and was not organized for the specific purpose of acquiring this Warrant or
Warrant Shares.

 

5



--------------------------------------------------------------------------------

(b) This Warrant and all the Warrant Shares issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities laws
or any securities exchange upon which such Warrant Shares may, at the time of
such exercise, be listed) on the face thereof unless, in the case of the Warrant
Shares, the two-year holding period of the Warrant submitted for exercise has
expired:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR AN APPLICABLE EXEMPTION THEREFROM.

 

The legend set forth above shall be removed and the Company (in the case of
Warrants) or the Transfer Agent (in the case of Warrant Shares) shall issue a
new Warrant or Warrant(s) of like tenor and aggregate principal amount, or a
certificate or certificates representing Warrant Shares, as appropriate, without
such legends to the holder of the Warrant(s) or Warrant Shares upon which they
are stamped, (i) if such Warrant Shares are registered for resale under the
Securities Act and are transferred or sold pursuant to a registration, (ii) if,
in connection with a sale transaction, such holder provides the Company with an
opinion of counsel reasonably acceptable to the Company to the effect that a
public sale, assignment or transfer of the Warrant(s) or Warrant Shares may be
made without registration under the Securities Act and that upon such public
sale, assignment or transfer that the Warrants or Warrant Shares are no longer
“restricted securities” under the meaning of Rule 144, or (iii) upon expiration
of the two-year period under Rule 144(k) promulgated under the Securities Act
(or any successor rule). In the event Rule 144(k) (or any successor rule) is
amended to change the two-year period, the reference in the preceding sentence
shall be deemed to be a reference to such changed period, provided that such
change shall not become effective if it is otherwise prohibited by, or would
otherwise cause a violation of, the then applicable federal securities laws. The
Company shall not require such opinion of counsel for the sale of the Warrant(s)
or Warrant Shares in accordance with Rule 144 of the Securities Act, provided
the Seller provides such representations that the Company shall reasonably
request confirming compliance with the requirements of Rule 144.

 

6



--------------------------------------------------------------------------------

Section 7. Ownership and Transfer.

 

(a) The Company shall maintain at its principal office designated on the first
page of this Agreement or such other office or agency of the Company as it may
designate by notice to the holder hereof (provided that such other designated
office shall be located in the United States) (a “Designated Office”), a
register for this Warrant (the “Warrant Register”), in which the Company shall
record the name and address of the person in whose name this Warrant has been
issued. Upon the transfer of any Warrants in accordance with the provisions of
clause (b) below, the Company shall record the name and address of such new
holder(s) as well as the name and address of each transferee. The Company may
treat the person in whose name any Warrant is registered on the Warrant Register
as the owner and holder thereof for all purposes, notwithstanding any notice to
the contrary, but in all events recognizing any transfers made in accordance
with the terms of this Warrant.

 

(b) This Warrant and all rights hereunder shall be assignable and transferable
by the holder hereof to a Permitted Transferee upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit B hereto) at the
Company’s Designated Office. For the purposes of this Warrant, a “Permitted
Transferee” shall mean any person who delivers to the Company his, her or its
written agreement to accept and be bound by all of the terms and conditions
contained in this Warrant.

 

Section 8. Adjustment of Exercise Price and Number of Shares Issuable Upon
Exercise.

 

The Exercise Price and the number of Warrant Shares issuable upon the exercise
of each Warrant are subject to adjustment from time to time upon the occurrence
of the events enumerated in this Section 9.

 

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Exercise Price in effect at the opening of business on the date following the
date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be reduced by multiplying such Exercise
Price by a fraction of which (i) the numerator shall be the number of shares of
Common Stock outstanding at the close of business on the record date of this
Warrant fixed for such determination and (ii) the denominator shall be the sum
of such number of shares and the total number of shares referred to in (i) above
constituting such dividend or other distribution. Such reduction in the Exercise
Price shall become effective immediately after the opening of business on the
day following the record date. If any dividend or distribution of the type
described in this Section 9(a) of this Warrant is declared but not so paid or
made, the Exercise Price shall again be adjusted to the Exercise Price that
otherwise then be in effect if such dividend or distribution had not been
declared.

 

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Exercise Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and conversely, in case the
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Exercise Price in effect at the opening of business
on the day following the day upon which such combination becomes effective shall
be

 

7



--------------------------------------------------------------------------------

proportionately increased, such reduction or increase, as applicable, to become
effective immediately after the opening of business on the day following the day
upon which such subdivision or combination becomes effective.

 

(c) The Company may make such reductions in the Exercise Price, in addition to
those required by Sections 9(a) or (b) of this Warrant, as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.

 

(d) No adjustment in the Exercise Price shall be required under this Section 9
unless such adjustment would require an increase or decrease of at least 1% in
the Exercise Price; provided, however, that any adjustments which by reason of
this Section 9(d) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Section 9
shall be made by the Company and shall be made to the nearest cent or to the
nearest one hundredth of a share, as the case may be. No adjustment need be made
for a change in the no par value of the Common Stock.

 

(e) Notice to Holders of Warrants Prior to Certain Actions. In case:

 

(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Exercise Price pursuant to
this Section 9;

 

(2) of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, a change in par
value, a change from par value to no par value or a change from no par value to
par value), or any merger, consolidation, statutory share exchange or
combination to which the Company is a party and for which approval of any
stockholders of the Company is required, or the sale, transfer or conveyance of
all or substantially all of the assets of the Company; or

 

(3) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

 

the Company shall cause to be provided to the holder of this Warrant at such
address appearing in the Warrant Register at least ten (10) days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, rights or warrants, or, if a record is not to be taken, the date
as of which the holders of shares of Common Stock of record to be entitled to
such dividend, distribution, rights or warrants are to be determined, or (y) the
date on which such reclassification, merger, consolidation, statutory share
exchange, combination, sale, transfer, conveyance, dissolution, liquidation or
winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities, cash or other property deliverable
upon such reclassification, merger, consolidation, statutory share exchange,
combination, sale, transfer, dissolution, liquidation or winding-up. Failure to
give such notice, or any defect therein, shall not affect the legality or
validity of the proceedings or actions described in clauses (1) through (4) of
this Section 9(e). In addition, whenever the Exercise Price is

 

8



--------------------------------------------------------------------------------

adjusted as provided in this Section 9, the Company shall prepare a notice of
such adjustment of the Exercise Price setting forth the adjusted Exercise Price
and the date on which each adjustment becomes effective and shall mail such
notice of such adjustment of the Exercise Price to the holder of each Warrant at
his last address in the Warrant Register within twenty (20) days of the
effective date of such adjustment. Failure to deliver such notice nor any defect
therein shall not effect the legality or validity of any such adjustment.

 

(f) In any case in which this Section 9 provides that an adjustment shall become
effective immediately after a record date for an event, the Company may defer
until the occurrence of such event (i) issuing to the holder of any Warrant
exercised after such record date and before the occurrence of such event the
additional shares of Common Stock issuable upon such exercise by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such exercise before giving effect to such adjustment and (ii) paying to such
holder any amount in cash in lieu of any fraction pursuant to Section 2(c) of
this Warrant.

 

(g) Upon each adjustment of the Exercise Price pursuant to this Section 9, each
Warrant shall thereupon evidence the right to purchase that number of Warrant
Shares (calculated to the nearest hundredth of a share) obtained by multiplying
the number of Warrant Shares purchasable immediately prior to such adjustment
upon exercise of the Warrant by the Exercise Price in effect immediately prior
to such adjustment and dividing the product so obtained by the Exercise Price in
effect immediately after such adjustment. The adjustment pursuant to this
Section 9(g) to the number of Warrant Shares purchasable upon exercise of a
Warrant shall be made each time an adjustment of the Exercise Price is made
pursuant to this Section 9.

 

Section 9. Lost, Stolen, Mutilated or Destroyed Warrants. If this Warrant is
lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking or other form of security reasonably acceptable
to the Company (or in the case of a mutilated Warrant, the Warrant), issue a new
Warrant of like denomination and tenor as this Warrant so lost, stolen,
mutilated or destroyed.

 

Section 10. Notice. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by facsimile, upon electric confirmation of
receipt, and shall be delivered as addressed as follows:

 

If to the Company:

Iris International, Inc.

9172 Eton Avenue

Chatsworth, California 91311

Attn: Mr. Martin G. Paravato

Tel: 818-709-1244

Fax: 818-349-0622

 

9



--------------------------------------------------------------------------------

      with a copy to:

    

Sheppard Mullin Richter & Hampton, LLP

    

800 Anacapa Street

    

Santa Barbara, CA 93101

    

Attn: Joseph E. Nida, Esq.

    

Tel: (805) 879-1811

    

Fax: (805) 568-1955

      If to the Transfer Agent:

    

Continental Stock and Transfer Co.

    

17 Battery Place

    

New York, New York 10004

    

Telephone: (212) 509-4000

    

Facsimile: (212) 616-7608

    

Attention: Richard Biscovich

 

If to a holder of this Warrant, to it at the address and facsimile number set
forth below or at such other address and facsimile as shall be delivered to the
Company upon the issuance or transfer of this Warrant.

 

    

Oppenheimer & Co. Inc.

    

125 Broad Street, 16th Floor

    

New York, NY 10004

    

Attention: Kee Colen

    

Telephone: (212) 668-8124

    

Facsimile: (212) 425-2028

      with a copy to:

    

Brown Raysman Millstein Felder & Steiner LLP

    

900 Third Avenue

    

New York, NY 10022

    

Attention: Michael D. Maline

    

Telephone: (212) 895-2111

    

Facsimile: (212) 895-2900

 

Section 11. Amendments. This Warrant and any term hereof may be amended,
changed, waived, discharged, or terminated only by an instrument in writing
signed by the Company and holders of a majority of Warrant Shares represented by
this Warrant. Such amendment, change, waiver,

 

10



--------------------------------------------------------------------------------

discharge or termination shall be binding on the Company and all of the Warrant
holder’s assignees and transferees. No waivers of any term, condition or
provision of this Warrant in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, condition or
provision.

 

Section 12. Obligations Binding on Successors. This Warrant will be binding upon
any entity succeeding to the Company in one or a series of transactions by
merger, consolidation or acquisition of all or substantially all of the
Company’s assets or other similar transactions and shall inure to the benefit of
the holder hereof and its successors, permitted assigns and legal
representatives.

 

Section 13. Governing Law; Consent to Jurisdiction. This Warrant shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without giving effect to the principles of conflicts of law. The
Company, and by its acceptance hereof, the holder of this Warrant each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on the Company and such holder anywhere in the world
by the same methods as are specified for the giving of notices under this
Warrant. The Company, and by its acceptance hereof, the holder of this Warrant
each irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. The
Company, and by its acceptance hereof, the holder of this Warrant each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

Section 14. Descriptive Headings. The headings of this Warrant are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of day and year first above written.

 

COMPANY IRIS INTERNATIONAL, INC.

By:

 

/s/ Martin G. Paravato

--------------------------------------------------------------------------------

Its:

 

Chief Financial Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT A TO WARRANT

 

FORM OF EXERCISE NOTICE

 

The undersigned holder hereby exercises the right to purchase              of
the shares of Common Stock (“Warrant Shares”) of Iris International, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

 

The undersigned holder hereby represents and warrants to the Company as follows:

 

(a) The undersigned holder is (i) making a “Cashless Exercise” with respect to
             Warrant Shares underlying the Warrant (to the extent permitted by
the terms of the Warrant) or (ii) purchasing with immediately available funds
             Warrant Shares underlying the Warrant; and

 

(b) The undersigned holder has sold or will sell the shares of common stock
issuable pursuant to this Notice pursuant to a registration statement or an
exemption from registration under the Securities Act.

 

Date:                     ,     

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name of Registered Holder

 

Tax ID of Registered Holder

   

(if applicable)

 

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
Continental Stock and Transfer Co. to issue the above indicated number of shares
of Common Stock issuable upon exercise of the Warrant to the designated holder.

 

IRIS INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B TO WARRANT

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
                            , Federal Identification No.             , a warrant
to purchase              shares of the common stock of IRIS INTERNATIONAL, INC.,
a Delaware corporation, represented by warrant certificate no.             ,
standing in the name of the undersigned on the books of said corporation. The
undersigned does hereby irrevocably constitute and appoint
                            , attorney to transfer the warrants of said
corporation, with full power of substitution in the premises.

 

Dated:                     , 200  

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------